DETAILED ACTION
The present Office action is in response to the application filing on 8 APRIL 2021 and the Information Disclosure Statement filed on 9 APRIL 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 63, 68, 69, 70, 75, and 76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0136772 A1 (hereinafter “Weaver”) in view of U.S. Publication No. 2009/0278032 A1 (hereinafter “Tilmann”), and further in view of U.S. Publication No. 2012/0259946 A1 (hereinafter “Stockhammer”).
Regarding claim 63, Weaver discloses a method for receiving multimedia content using a mobile device ([0030], ll. 3-4, “an electronic device 10 receiving stream 12 of data via a communications network;” ll. 9-12, “the electronic device 10 may also include… mobile phone”), the method comprising: 
sending a first ([0029], ll. 8-11, “deliver a stream of data to a multimedia electronic device, and a bit rate of the stream of data is appropriate to the needs of the electronic device;” FIGS. 7 and 8 disclose transmitting a message (i.e., 56 and 70) for requesting the delivered stream of data; [0006], ll. 10-11, “a bit rate of the stream of data is appropriate to the needs of the electronic device”); 
receiving the first ([0030], ll. 3-4, “an electronic device 10 receiving a stream 12 of data via a communications network 14;” FIG. 7 discloses the case of receiving lower resolution ; 
starting playback of the first DASH segment of the multimedia content ([0031], ll. 5-6, “experiencing a movie, game, TV program, or other content represented by the stream 12 of data:” e.g., displaying a stream of data); 
receiving a first input from a dedicated proximity sensor of the mobile device ([0046], ll. 25-28, “additionally or alternatively comprise any means for sensing movement, such as a gravity switch, a mercury switch, a GPS transmitter or receiver, an infrared transmitter or receiver”), wherein the mobile device comprises a screen ([0030], ll. 9-12, “the electronic device 10 may also include… mobile phone;” [0051], l. 8, “screen”), and the dedicated proximity sensor is configured to turn off the ([0051], ll. 6-8, “The presence detection application 18 may assume the user has left the room or fallen asleep and disable or “turn off” the screen”); and 
stopping the playback of the multimedia content based on the first input from the dedicated proximity sensor that is configured to turn off the ([0051], ll. 6-8, “The presence detection application 18 may assume the user has left the room or fallen asleep and disable or “turn off” the screen.” Note, no reproduction of the video at the screen because the screen is off means playback has been stopped).
Weaver fails to expressly disclose the first request is a hypertext transfer protocol (HTTP) GET request for a first Dynamic Adaptive Streaming over HTTP (DASH) segment;
the mobile device comprises a backlight for illuminating the screen of the mobile device; and
the dedicated proximity sensor is configured to turn off the backlight of the screen.
However, Tilmann teaches the mobile device comprises a backlight for illuminating the screen of the mobile device ([0012], ll. 4-6, “the backlighting of the display is automatically activated in the presence of a user and is deactivated immediately when they leave;” [0002], “Backlighting displays… is known for example from the displays on mobile phones”); and
the dedicated proximity sensor is configured to turn off the backlight of the screen ([0012], ll. 4-6, “the backlighting of the display is automatically activated in the presence of a user and is deactivated immediately when they leave;” [0002], “Backlighting displays… is known for example from the displays on mobile phones”).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have used a display inclusive of a backlight, as taught by Tilmann ([0002]), in Weaver’s invention. One would have been motivated to modify Weaver’s invention, by incorporating TIlmann’s invention, to provide a display with energy saving capabilities ([0006]) that provides an adaptable brightness for optimizing viewing conditions ([0004-0005]) and to produce improved, truer color when compared to conventional technology (i.e., cathode ray tube (CRT)).
Weaver and Tilmann fail to expressly disclose the first request is a hypertext transfer protocol (HTTP) GET request for a first Dynamic Adaptive Streaming over HTTP (DASH) segment.
hypertext transfer protocol (HTTP) GET request for a first Dynamic Adaptive Streaming over HTTP (DASH) segment ([0065], ll. 2-5, “network streaming protocols, such as HTTP streaming, e.g., in accordance with dynamic adaptive streaming over HTTP (DASH). In HTTP streaming, frequently used operations include GET and partial GET;” [0010], ll. 3-5, “An MPD generally describes 3-8 different renderings of the same video, referred to as representations”).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have used a DASH client, as taught by Stockhammer ([0065]), in Weaver and Tilmann’s joint invention.  One would have been motivated to modify Weaver and Tilmann’s joint invention, by incorporating Stockhammer’s invention, to have the same video described at different bit-rates for the client user to be able to switch between the bit-rates and when the Internet is congested or when the terminal is on a low-capacity link, a low bitrate fragment may be fetched or vice-versa ([0010]).
Regarding claim 68, Weaver, Tilmann, and Stockhammer disclose all of the limitations of claim 63, as outlined above. Additionally, Weaver discloses further comprising: 
receiving a second input from the dedicated proximity sensor of the mobile device ([0046], ll. 25-28, “means for sensing movement, such as a gravity switch, a mercury switch, a GPs transmitter or receiver, an infrared transmitter or receiver;” FIG. 8, presence detection application 18. Note, the presence of a user is continually detected); 
determining to send a second HTTP GET request for a second DASH segment of the multimedia content based on the second input from the dedicated proximity sensor ([0053], ll. 4-7, “When the presence of the user is redetected, or inferred, then the presence detection application 18 causes restoration in the data rate (e.g., bytes per second) of stream 12 of data.” FIGS. 7 and 8 represent whether the input from the proximity sensor determines a user is not paying attention or paying attention and making an appropriate request of data, respectively. Note, parent claim 63 already establishes HTTP GET requests for DASH segments at different rates with the combination of Stockhammer); 
transmitting the second HTTP GET request for the second DASH segment of the multimedia content to the network; and receiving the second DASH segment of the multimedia content from the network ([0053], ll. 7-9, “The presence detection application 18 sends a restoration message 70 to the server 58;” ll. 11-13, “When the server 58 receives the restoration message 70 the server 58 resumes sending the full-resolution version of the stream 12 of data.” FIGS. 7 and 8 each disclose transmitting a message request based on the proximity sensor for receiving a segment at the appropriate rate).
Regarding claim 69, Weaver, Tilmann, and Stockhammer disclose all of the limitations of claim 63, as outlined above. Additionally, Weaver discloses ([0005], l. 11, “video stream”).
Weaver fails to expressly disclose wherein the method is performed by a DASH client residing on the mobile device.
wherein the method is performed by a DASH client residing on the mobile device ([0003], ll. 1-7, “Digital video capabilities can be incorporated into a wide range of devices, including… personal digital assistants (PDAs), laptop…cellular or satellite radio telephones;” [0034], ll. 1-2, “In accordance with DASH and similar techniques for streaming data over a network, multimedia content;” [0036], ll. 3-5, “A client device may submit a GET request for a file at a particular URL to retrieve the file;” FIG. 1, client device 40 including web application 52). The same motivation of claim 63 applies to claim 69.
Regarding claim 70, the limitations are the same as those in claim 63; however, written in machine form instead of process form. Therefore, the same rationale of claim 63 applies equally as well to claim 70. Additionally, Weaver discloses a processor ([0008], l. 2, “a processor;” FIG. 13, processor #1 and #2).
Regarding claim 75, the limitations are the same as those in claim 68; however, written in machine form instead of process form. Therefore, the same rationale of claim 68 applies equally as well to claim 75.
Regarding claim 76, the limitations are the same as those in claim 69; however, written in machine form instead of process form. Therefore, the same rationale of claim 69 applies equally as well to claim 76.
Claims 64, 65, 71, and 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0136772 A1 (hereinafter “Weaver”) in view of U.S. Publication No. 2009/0278032 A1 (hereinafter “Tilmann”), further in view of U.S. Publication No. 2012/0259946 A1 (hereinafter “Stockhammer”), and even further in view of U.S. Publication No. 2005/0024381 A1 (hereinafter “Dotson”).
Regarding claim 64, Weaver, Tilmann, and Stockhammer disclose all of the limitations of claim 63, as outlined above. Additionally, Weaver discloses further comprising: 
receiving a second input from the dedicated proximity sensor of the mobile device ([0046], ll. 25-28, “means for sensing movement, such as a gravity switch, a mercury switch, a GPs transmitter or receiver, an infrared transmitter or receiver;” FIG. 8, presence detection application 18. Note, the presence of a user is continually detected); 

determining to send a second HTTP GET request for a second DASH segment of the multimedia content processed at a second rate, the second HTTP GET request for the second DASH segment being based on the second input from the dedicated proximity sensor ([0053], ll. 4-7, “When the presence of the user is redetected, or inferred, then the presence detection application 18 causes restoration in the data rate (e.g., bytes per second) of stream 12 of data.” FIGS. 7 and 8 represent whether the input from the proximity sensor determines a user is not paying attention or paying attention and making an appropriate request of data, respectively. Note, parent claim 63 already establishes HTTP GET requests for DASH segments at different rates with the combination of Stockhammer); 
transmitting the second HTTP GET request for the second DASH segment of the multimedia content to the network; and receiving the second DASH segment of the multimedia content from the network ([0053], ll. 7-9, “The presence detection application 18 sends a restoration message 70 to the server 58;” ll. 11-13, “When the server 58 receives the restoration message 70 the server 58 resumes sending the full-resolution version of the stream 12 of data.” FIGS. 7 and 8 each disclose transmitting a message request based on the proximity sensor for receiving a segment at the appropriate rate).
Weaver, Tilmann, and Stockhammer fail to expressly disclose determining a pixel density of the screen of the mobile device; and
the second HTTP GET request for the second DASH segment being based on the pixel density of the screen of the mobile device.
However, Dotson teaches determining a pixel density of the screen of the mobile device ([0006], ll. 4-7, “Higher resolutions can be used to display larger images or to show more detailed images, depending on the number of pixels per inch (ppi) and the distance of the user from the screen.” Note, pixel density is defined by pixels per inch and the resolution is dependent thereon); and
the second HTTP GET request for the second DASH segment being based on the pixel density of the screen of the mobile device ([0006], ll. 4-7, “Higher resolutions can be used to display larger images or to show more detailed images, depending on the number of pixels per inch (ppi) and the distance of the user from the screen.” Note, pixel density is defined by pixels per inch and the resolution is dependent thereon).
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have calculated pixel density for determining a higher 
Regarding claim 65, Weaver, Tilmann, Stockhammer, and Dotson disclose all of the limitations of claim 64, as outlined above. Additionally, Weaver discloses wherein the second rate is determined based on a function of at least one of: an encoding rate of the multimedia content, a spatial resolution of the multimedia content, a temporal resolution of the multimedia content, quantization parameters, rate control parameters, a target bit rate of the multimedia content, a spatial filtering of the multimedia content, or a temporal filtering of the multimedia content ([0006], l. 18, “the resolution of the stream of data is reduced;” ll. 21-22, “the degraded stream of data has a reduced bit rate.” FIGS. 7 is described in [0006] and FIG. 8 provides an increased resolution and an increase in bit rate).
Regarding claim 71, the limitations are the same as those in claim 64; however, written in machine form instead of process form. Therefore, the same rationale of claim 64 applies equally as well to claim 71.
Regarding claim 72, the limitations are the same as those in claim 65; however, written in machine form instead of process form. Therefore, the same rationale of claim 65 applies equally as well to claim 72.
Claims 66, 67, 73, and 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0136772 A1 (hereinafter “Weaver”) in view of U.S. Publication No. 2009/0278032 A1 (hereinafter “Tilmann”), further in view of U.S. Publication No. 2012/0259946 A1 (hereinafter “Stockhammer”), and further in view of U.S. Publication No. 2013/0125155 A1 (hereinafter “Bhagavathy”).
Regarding claim 66, Weaver, Tilmann, and Stockhammer disclose all of the limitations of claim 63, as outlined above. Additionally, Weaver discloses further comprising: 
receiving a second input from the dedicated proximity sensor of the mobile device ([0046], ll. 25-28, “means for sensing movement, such as a gravity switch, a mercury switch, a GPs transmitter or receiver, an infrared transmitter or receiver;” FIG. 8, presence detection application 18. Note, the presence of a user is continually detected); 

determining to send a second HTTP GET request for a second DASH segment of the multimedia content processed at a second rate, the second HTTP GET request for the second DASH segment being based on the second input from the dedicated proximity sensor ([0053], ll. 4-7, “When the presence of the user is redetected, or inferred, then the presence detection application 18 causes restoration in the data rate (e.g., bytes per second) of stream 12 of data.” FIGS. 7 and 8 represent whether the input from the proximity sensor determines a user is not paying attention or paying attention and making an appropriate ; 
transmitting the second HTTP GET request for the second DASH segment of the multimedia content to the network; and receiving the second DASH segment of the multimedia content from the network ([0053], ll. 7-9, “The presence detection application 18 sends a restoration message 70 to the server 58;” ll. 11-13, “When the server 58 receives the restoration message 70 the server 58 resumes sending the full-resolution version of the stream 12 of data.” FIGS. 7 and 8 each disclose transmitting a message request based on the proximity sensor for receiving a segment at the appropriate rate).
Weaver fails to expressly disclose determining a brightness of the screen of the mobile device or an ambient lighting condition; and
the second HTTP GET request for the second DASH segment being based on the brightness of the screen of the mobile device or the ambient lighting condition.
However, Tilmann teaches determining a brightness of the screen of the mobile device or an ambient lighting condition ([0011], ll. 3-5, “The presence of the user and the ambient brightness can thereby be detected respectively using one or more sensors”). The same rationale of claim 63 applies to claim 66.
Weaver, Tilmann, and Stockhammer fail to expressly disclose the second HTTP GET request for the second DASH segment being based on the brightness of the screen of the mobile device or the ambient lighting condition.
However, Bhagavathy teaches the second HTTP GET request for the second DASH segment being based on the brightness of the screen of the mobile device or the ambient lighting condition ([0020], “The CACP system 100 of FIG. 2 can make use of 
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have sent a request based on the ambient lighting condition, as taught by Bhagavathy ([0020]), in Weaver, Tilmann, and Stockhammer’s joint invention. One would have been motivated to modify Weaver, Tilmann, and Stockhammer’s joint invention, by incorporating Bhagavathy, to conserve bandwidth without sacrificing viewing experience ([0012]).
Regarding claim 67, Weaver, Tilmann, Stockhammer, and Bhagavathy disclose all of the limitations of claim 66. Additionally, Weaver discloses wherein the second rate is determined based on a function of at least one of: an encoding rate of the multimedia content, a spatial resolution of the multimedia content, a temporal resolution of the multimedia content, quantization parameters, rate control parameters, a target bit rate of the multimedia content, a spatial filtering of the multimedia content, or a temporal filtering of the multimedia content ([0006], l. 18, “the resolution of the stream of data is reduced;” ll. 21-22, “the degraded stream of data has a reduced bit rate.” FIGS. 7 is described in [0006] and FIG. 8 provides an increased resolution and an increase in bit rate).
Regarding claim 73, the limitations are the same as those in claim 66
Regarding claim 74, the limitations are the same as those in claim 67; however, written in machine form instead of process form. Therefore, the same rationale of claim 67 applies equally as well to claim 74.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STUART D BENNETT/Examiner, Art Unit 2481